DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Response to Arguments
Rejection of independent claims 1, 5, 10 and 14 under 35 USC§ 102 (a)(2)
Regarding independent claims 1, 5, 10 and 14, Applicant’s arguments with respect to independent claims 1, 5, 10 and 14 (see remarks page 10-14)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding dependent claims 3, 7, 8, 12, 16 and 17( see remarks page 15-16) Applicant's arguments are moot because, Applicant argues these claims conditionally on that of their parent independent claims.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 8, 10, 12 ,14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al(US 2019/0268831 A1) in view of Wong et al(US 2019/0174480 A1).
Regarding claims 1 and 10, Lee ‘831 teaches, a terminal( [0144] and Figs. 10, 12, UE 1210) comprising: a processor( [0144] and Fig. 12, UE 1210 comprising processor 1211); and a memory storing instructions executable by the processor( [0144] and Fig 12, UE 1210 comprising memory 1212); wherein the processor is configured to: receive basic system information that comprises target region support information and is broadcast by a base station( [0123]-[0124] and Fig. 10, UE receiving broadcasted minimum system information, the minimum system information may comprise information on whether or not the other SI is being updated for each RRC),the target region support information being configured to indicate whether the base station supports a terminal accessing the base station to perform target region configuration([0123]-[0124] and Fig. 10, UE receiving broadcasted minimum system information, the minimum system information may comprise information on whether or not the other SI is being updated for each RRC within a valid area or the same RAN); 
receive target system information that comprises a target region identification and is broadcast or unicast by the base station in response to determining, according to the target region support information, that the base station supports the terminal accessing the base station to perform the target region configuration([0123]-[0125] and Fig. 10, in response to the UE determining that SI update is supported  for each RRC state( RRC-INACTIVE), the UE sending SI request to the BS and obtaining the requested SI (other SI)  S1040) the target region identification being a region identification of a target region([0128]-[0129] and Fig. 10, UE receiving SI indicating specific cell or RAN based area that supports the RRC state); and
5Application No. 16/456,007 Attorney Docket No. 12314.0325-00000 perform the target region configuration according to the target region identification([0128]-[0129] and Fig. 10, UE performing specific RRC state configuration (RRC_INACTIVE) when the UE is in specific region); wherein the target region is a region allowing the terminal to be in a target status([0128]-[0129] and Fig. 10, Valid area (cell or RAN) allows a terminal to be in specific RRC status ( e.g. RRC_INACTIVE  sate/status); the target system information is information in system information of the base station other than the basic system information([0123]-[0125] and Fig. 10, the requested SI (Other SI) is different from the Minimum SI( basic SI)); and the basic system information comprises information for enabling [0123]-[0125] and Fig. 10,  UE receiving minimum SI( basic) that enables the UE to access the cell and receive other communications from the base station); wherein the target status is a status in which the terminal does not perform a radio resource control connection with the base station( [0072] UE in the RRC_INACTIVE state does not need to perform control procedure to establish RRC connection, in the RRC_INACTIVE state, the radio access resource is released, but an NG interface between a gNB and a NGC or an S1 interface between an eNB and an EPC may be maintained).
Lee ‘831 does not explicitly teach, [UE] is allowed to receive downlink data under a condition that the terminal does not perform status switching.  
Wong ‘480 teaches, [UE] is allowed to receive downlink data under a condition that the terminal does not perform status switching( [0061] and Fig. 8, UE 104 in RRC_INACTIVE state (target status) receiving DL data from Base eNB 700  step 702).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee ‘831 by incorporating the method/system that enables UE to receive data while in RRC Inactive state as taught by Wong ‘480, as a result of the modification, the UE can be in a power efficient inactive state, but still receive data from the network without an overhead and delay associated with paging, as suggested by Wong ‘480([0060]).
Regarding claims 3 and 12, the combination of Lee ‘831 and Wong ‘480 teaches all of the limitations above, Lee ‘831 further teaches, sending an acquisition request for acquiring the target system information to the base station([00125], [00126] and Fig. 10, UE sending a request  to BS to obtain System Information related RRC_INACTIVE state), when determining that the target system information that comprises the target region identification and ([00124]- [00126] and Fig. 10,  the UE sending a request for System Information(SI) related to RRC_INACTIVE state to the eNB when the RRC_INACTIVE state SI is indicated by the eNB but not received by the UE); and after receiving the target system information that is unicast by the base station to the terminal according to the acquisition request, performing the performing the target region configuration according to the target region identification([0128]-[0129] and Fig. 10, UE performing specific RRC state configuration (RRC_INACTIVE)  after receiving the requested SI(other SI) ).
Regarding claims 5 and 14, Lee ‘831 teaches, a base station( [0143] and Figs. 10, 12, BS 1200), comprising: a processor( [0143] and Figs. 10, 12, BS 1200 comprising processor 1201); and a memory storing instructions executable by the processor( [0143] and Figs. 10, 12, BS 1200 comprising memory 1202); 
 wherein the processor is configured to: acquire target region support information, the target region support information being configured to indicate whether the base station supports a terminal accessing the base station to perform target region configuration([0123]-[0124] and Fig. 10, BS acquiring and broadcasting minimum system information, the minimum system information may comprise information on whether or not the other SI is being updated for each RRC within a valid area or the same RAN);broadcast basic system information that comprises the target region support information([0123]-[0124] and Fig. 10, BS  broadcasting minimum system information, the minimum system information may comprise information on whether or not the other SI is being updated for each RRC within a valid area or the same RAN); acquire a target region identification of a target region(([0128]-[0129] and Fig. 10 BS obtaining a  valid area (i.e. cells or RAN) information that supports specific RRC state) ; and [0128]-[0129] and Fig. 10, UE transmitting  SI indicating specific cell or RAN based area that supports the RRC state); and the terminal that receives the target system information performs the target region configuration according to the target region identification([0128]-[0129] and Fig. 10, UE performing specific RRC state configuration (RRC_INACTIVE) when the UE is in specific region); wherein the target region is a region allowing the terminal to be in a target status([0128]-[0129] and Fig. 10, Valid area (cell or RAN) allows a terminal to be in specific RRC status ( e.g. RRC_INACTIVE  sate/status); the target system information is information in system information of the base station other than the basic system information([0123]-[0125] and Fig. 10, the requested SI (Other SI) is different from the Minimum SI( basic SI)); and 
the basic system information comprises information for enabling the terminal to access the base station(([0123]-[0125] and Fig. 10,  UE receiving minimum SI( basic) that enables the UE to access the cell and receive other communications from the base station); wherein the target status is a status in which the terminal does not perform a radio resource control connection with the base station( [0072] UE in the RRC_INACTIVE state does not need to perform control procedure to establish RRC connection, in the RRC_INACTIVE state, the radio access resource is released, but an NG interface between a gNB and a NGC or an S1 interface between an eNB and an EPC may be maintained).
Lee ‘831 does not explicitly teach, [UE] is allowed to receive downlink data under a condition that the terminal does not perform status switching.  
( [0061] and Fig. 8, UE 104 in RRC_INACTIVE state (target status) receiving DL data from Base eNB700  step 702).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee ‘831 by incorporating the method/system that enables UE to receive data while in RRC Inactive state as taught by Wong ‘480, as a result of the modification, the UE can be in a power efficient inactive state, but still receive data from the network without an overhead and delay associated with paging, as suggested by Wong ‘480([0060]).
Regarding claims 7 and 16, the combination of Lee ‘831 and Wong ‘480 teaches all of the limitations above, Lee ‘831 further teaches, wherein unicasting target system information that comprises the target region identification comprises: receiving an acquisition request sent by the terminal to acquire the target system information([00125], [00126] and Fig. 10, BS receiving  a request  from UE to transmit System Information related RRC_INACTIVE state); and according to the acquisition request, unicasting the target system information that comprises the target region identification to the terminal that sends the acquisition request( ([00124]- [00126] and Fig. 10,  BS transmitting the requested SI (other SI) in response to the request from UE). 
Regarding claims 8 and 17, the combination of Lee ‘831 and Wong ‘480 teaches all of the limitations above, Lee ‘831 further teaches, wherein broadcasting target system information that comprises the target region identification comprises: after receiving acquisition requests for acquiring target system information sent by more than a preset number of terminals ([00 89], [0130] and Fig. 10, the eNB receiving a request for System Information(S]) from at least one UE), broadcasting the target system information that comprises the target region identification ([0089], [0130] and Fig. 10, the eNB sending System Information(SI) related to RRC_INACTIVE state to the UE after receiving a request for System Information(S]) from at least one UE).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474